        Case 1:20-cv-00231-JCH-LF Document 1 Filed 03/13/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

PAUL MUELLER,

       Plaintiff,

vs.                                                   Case No.

CITY OF RIO RANCHO,

       Defendant.


                          DEFENDANT’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, City of Rio Rancho respectfully submits

this notice of Removal of this action from the Thirteenth Judicial District Court, County of

Sandoval, State of New Mexico in which court the action is pending, to the United States District

Court for the District of New Mexico. In support of this Notice of Removal Defendant states:

       1.       On February 13, 2020 Plaintiff filed his Petition for an Injunction Against the City

of Rio Rancho, Case No. D-1329-CV-2020-376.

       2.       On or about February 17, 2020 Defendant was served with the complaint.

       3.       This Notice of Removal is timely filed within 30 days of service of the complaint

on Defendant.

       4.       The claims asserted against Defendant in this case are removable and subject to

the jurisdiction of the Court pursuant to 28 U.S.C. § 1331, which vests in this Court jurisdiction

over all civil actions arising under the Constitution, laws of treaties of the United States. A

federal question is apparent on the face of the complaint as Plaintiff has asserted statutory claims

arising under the Americans with Disabilities Act, 42 U.S.C. § 12132.

       5.       There is an actual controversy between the parties.
        Case 1:20-cv-00231-JCH-LF Document 1 Filed 03/13/20 Page 2 of 2



       6.      Pursuant to 28 U.S.C. § 1446(d), copies of the Notice of Removal will be

promptly give to all adverse parties and a copy of the Notice of Removal will be filed with the

Clerk of the Thirteenth Judicial District Court, County of Sandoval, State of New Mexico.

       7.      Pursuant to 28 U.S.C. § 1446, Defendant attaches copies of the Summons,

Petition and all other pleadings as Exhibit A.

                                                 Respectfully Submitted,

                                                 MONTGOMERY & ANDREWS, P.A.

                                                 By: /s/ Randy S. Bartell
                                                            Randy S. Bartell
                                                 Attorney for Defendant
                                                 P. O. Box 2307
                                                 Santa Fe, New Mexico 87504
                                                 (505) 986-2504
                                                 rbartell@montand.com



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2020, I mailed a copy of the foregoing and filed the
foregoing electronically through the CM/ECF system, which caused the following parties or
counsel to be served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Paul Mueller
1752 Lee Loop NE
Rio Rancho, New Mexico 87144


                                                 /s/ Randy S. Bartell
                                                 Randy S. Bartell




                                                    2
